Filed with the U.S. Securities and Exchange Commission on May 31, 2013 1933 Act Registration File No.033-12213 1940 Act File No. 811-05037 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. [ X ] (Check appropriate box or boxes.) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(626) 914-7363 Elaine E. Richards, Esq. Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Domenick Pugliese, Esq. Paul Hastings LLP Park Avenue Tower 75 East 55th Street New York, NY 10022 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note: This Post-Effective Amendment No. 514 to the Registration Statement of Professionally Managed Portfolios (the “Trust”) is being filed to respond to SEC comments and revise the investment objective of the FundX Tactical Upgrader Fund, remove redemption fees from all FundX Funds, and adopt a new policy under Item 11 of Form N-1A for all FundX Funds. FundX Investment Group FundX Upgrader Fund – FUNDX FundX Flexible Income Fund – INCMX FundX Conservative Upgrader Fund – RELAX FundX Aggressive Upgrader Fund – HOTFX FundX ETF Aggressive Upgrader Fund – UNBOX FundX ETF Upgrader Fund – REMIX FundX Tactical Upgrader Fund – TACTX FundX Tactical Total Return Fund – TOTLX Prospectus These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Commission passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. May31, 2013 Table of Contents SUMMARY SECTION SUMMARY SECTION 1 This important section summarizes the Funds’ investments, risks, fees and past performance. FundX Upgrader Fund 1 FundX Flexible Income Fund 7 FundX Conservative Upgrader Fund 12 FundX Aggressive Upgrader Fund 18 FundX ETF Aggressive Upgrader Fund 23 FundX ETF Upgrader Fund 29 FundX Tactical Upgrader Fund 35 FundX Tactical Total Return Fund 41 MORE ABOUT THE FUNDS’ INVESTMENT OBJECTIVES, STRATEGIES AND RISKS MORE ABOUT THE FUNDS’ INVESTMENT OBJECTIVES, STRATEGIES AND RISKS 48 This section provides details about the Funds’ investment strategies and risks. Investment Objectives 48 Principal Investment Strategies 48 Additional Information about the FundX Upgrader Funds’ Investments 56 Principal Risks 57 Portfolio Holdings Information 61 MANAGEMENT OF THE FUNDS MANAGEMENT OF THE FUNDS 62 Review this section for information about the organizations and people who oversee the Funds. Investment Advisor 62 Fund Expenses 63 Service Fees and Other Third Party Payments 63 The Trust 64 Portfolio Managers 64 SHAREHOLDER INFORMATION SHAREHOLDER INFORMATION 65 This section explains how shares are valued and how to purchase and sell shares. Pricing Fund Shares 65 Fair Value Pricing 65 Buying Fund Shares 65 Selling (Redeeming) Fund Shares 69 Account and Transaction Policies 71 How to Exchange Fund Shares 73 DISTRIBUTIONS AND TAXES DISTRIBUTION AND TAXES 74 This section generally describes when you may receive dividend distributions and the tax consequences. Dividends and Distributions 74 Taxes 74 INDEX DESCRIPTIONS INDEX DESCRIPTIONS 75 FINANCIAL HIGHLIGHTS Review this section for details on selected financial statements of the Funds. FINANCIAL HIGHLIGHTS 76 PRIVACY NOTICE INSIDE BACK COVER SUMMARY SECTION FundX Upgrader Fund Investment Objective The FundX Upgrader Fund (“Upgrader Fund”) seeks to maximize capital appreciation over the long term without regard to income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Upgrader Fund. FundX Upgrader Fund Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 1.00% Distribution (Rule 12b-1) Fees None Other Expenses 0.24% Acquired Fund (Underlying Fund) Fees and Expenses(1) 0.46% Total Annual Fund Operating Expenses 1.70% (1)The Total Annual Fund Operating Expenses for the Fund do not correlate to the Ratio of Expenses to Average Net Assets provided in the Financial Highlights section of the statutory prospectus, which reflects the operating expenses of the Fund and does not include Acquired Fund Fees and Expenses. Example This Example is intended to help you compare the cost of investing in the Upgrader Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Upgrader Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Upgrader Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years FundX Upgrader Fund $173 1 Portfolio Turnover As a fund-of-funds, the Upgrader Fund does not typically pay transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio), except with respect to any purchases or sales of ETFs.If transaction costs are involved, a higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Upgrader Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Upgrader Fund’s performance.During the most recent fiscal year, the Upgrader Fund’s portfolio turnover rate was 128% of the average value of its portfolio. Principal Investment Strategies The Upgrader Fund is a fund-of-funds and as such seeks to achieve its investment objective by investing primarily in no-load and load-waived mutual funds, including exchange-traded funds (“Underlying Funds”).Some Underlying Funds primarily invest in particular types of securities (e.g., equity or fixed-income securities of various credit qualities, including high-yield securities or “junk bonds”), while some concentrate in certain industries or sectors, and others invest in a variety of securities.The Upgrader Fund may purchase, without limit, shares of international and global Underlying Funds.In addition, up to 50% of the Upgrader Fund’s net assets may be invested in Underlying Funds that focus their investment in securities of companies located in emerging markets. Upgrading When a fund begins to lag its peers, the Advisor redeems the shares and directs the proceeds to a better performing alternative. In managing the Fund, the Advisor uses a proprietary Upgrading investment strategy to select Underlying Funds and to manage the portfolio consistent with the Fund’s investment objective.Using this strategy, the Advisor classifies Underlying Funds according to their risk and performance characteristics.Four different classes of Underlying Funds are categorized according to this system, ranging from Speculative Underlying Funds, which are the most speculative funds with the highest risk but also the highest reward potential, to Bond Underlying Funds, which have the lowest risk but also the lowest reward potential.See “More about the Funds’ Investment Objectives, Strategies and Risks – The Advisor’s Classification Process of the Underlying Funds” for more information on this system. Under normal market conditions, the Fund will typically maintain a substantial holding of Core Underlying Funds.Core Underlying Funds generally invest in a diversified portfolio of equity securities of well-established U.S. and foreign companies with a wide range of market capitalizations.Core Underlying Funds may also invest in fixed income securities.The Fund may also invest a portion of its assets in Speculative Underlying Funds which are more aggressive, may be less diversified and involve investments in small unseasoned companies and emerging markets and entail greater risks and in Total Return and Bond Underlying Funds which are less aggressive and may involve investment in more balanced portfolio and fixed income securities.As part of the Upgrading strategy, the Advisor sells an Underlying Fund when the Advisor believes that the Underlying Fund is performing out of synch with current market leadership or if a new Underlying Fund is judged more attractive than a current holding. For temporary defensive purposes under abnormal market or economic conditions, the Fund may hold all or a portfolio of its assets in money market instruments, money market funds or U.S. government repurchase agreements.To the extent the Fund is invested in such defensive investment, the Fund may not achieve its investment objective. 2 Principal Risks An investment in the Upgrader Fund entails risk.The Upgrader Fund cannot guarantee that it will meet its investment objective.Since the price of the Underlying Funds that the Upgrader Fund holds may fluctuate, the value of your investment may fluctuate and you could lose all or a portion of your investment in the Upgrader Fund.The following risks could affect the value of your investment: ● General Market Risk – General market risk is the risk that the value of a Fund’s shares will fluctuate based on the performance of the securities held by the Underlying Funds it owns.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. ● Management Risk– Management risk describes the Upgrader Fund’s ability to meet its investment objective based on the Advisor’s success or failure to implement investment strategies for the Upgrader Fund. ● Foreign Securities Risk – The Underlying Funds held by the Upgrader Fund may have significant investments in foreign securities.Foreign securities risk entails risk relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices. ● Emerging Markets Risk – In addition to the foreign securities risks mentioned above, emerging markets are generally more volatile and less liquid. ● Non-Diversification Risk – While the Upgrader Fund is diversified, the Underlying Funds may invest in a limited number of issuers and therefore may be considered non-diversified. ● Derivative Risk – Some Underlying Funds may use derivative instruments which derive their value from the value of an underlying asset, currency or index.The value of derivatives may rise or fall more rapidly than other investments and it is possible to lose more than the initial amount invested. ● Leverage Risk – Some Underlying Funds may borrow money for leveraging and will incur interest expense. ● Short Sales Risk – The Underlying Funds may engage in short sales which could cause an Underlying Fund’s investment performance to suffer if it is required to close out a short position earlier than it had intended. ● Small Company Risk – The Underlying Funds may invest in securities of small companies, which involves greater volatility than investing in larger and more established companies. ● Concentration and Sector Emphasis Risk – Because the Underlying Funds may hold a limited number of issuers, they may become concentrated in one or more sectors at any given time, subjecting the Upgrader Fund to sector concentration risk. ● Interest Rate and Credit Risk – Interest rates may rise resulting in a decrease in the value of the securities held by the Underlying Funds or may fall resulting in an increase in the value of such securities. ● High-Yield Securities (Junk Bonds) Risk – The value of fixed-income securities held by the Underlying Funds that are rated below investment grade are subject to additional risk factors such as increased possibility of default, illiquidity of the security and changes in value based on public perception of the issuer. ● ETF Trading Risk – Because the Upgrader Fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which the ETFs trade, which may impact a Fund’s ability to sell its shares of an ETF. 3 ● Portfolio Turnover Risk – To the extent the Upgrader Fund invests in ETFs, it may be subject to the risks of having a high portfolio turnover rate.High portfolio turnover involves correspondingly greater expenses to a Fund, including brokerage commissions or dealer mark-ups and other transaction costs on the sale of securities and reinvestments in other securities. ● Upgrading Strategy Risk – The Upgrader Fund employs an Upgrading strategy whereby it continually seeks to invest in the top-performing securities at a given time.When investment decisions are based on near-term performance, however, the Upgrader Fund may be exposed to the risk of buying Underlying Funds immediately following a sudden, brief surge in performance that may be followed by a subsequent drop in market value. ● Underlying Funds Risk – The risks associated with the Upgrader Fund include the risks related to each Underlying Fund in which the Upgrader Fund invests.Although the Upgrader Fund seeks to reduce the risk of your investment by diversifying among mutual funds and ETFs that invest in stocks and, in some cases, bonds, there are inherent risks of investing in various asset classes. Performance The following performance information provides some indication of the risks of investing in the Upgrader Fund.The bar chart below illustrates how theUpgrader Fund’s total returns have varied from year to year.The table below illustrates how the Upgrader Fund’s average annual total returns for the 1-year, 5-year and 10-year periods compare with a domestic broad-based market index and secondary index provided to offer a broader market perspective.The Upgrader Fund’s performance, before and after taxes is not necessarily an indication of how the Upgrader Fund will perform in the future.Updated performance is available on the Upgrader Fund’s website at www.upgraderfunds.com. FundX Upgrader Fund - FUNDX Calendar Year Total Return as of December 31 Best and Worst Quarters Best Quarter Q3 2009 19.68% Worst Quarter Q4 2008 -22.45% 4 Average Annual Total Returns as of December 31, 2012 FundX Upgrader Fund - FUNDX 1 Year 5 Years 10 Years Return Before Taxes 12.97% -3.00% 7.46% Return After Taxes on Distributions 12.94% -3.44% 6.90% Return After Taxes on Distributions and Sale of Fund Shares 8.45% -2.63% 6.45% S&P 500® Index (reflects no deduction for fees, expenses or taxes) 16.00% 1.66% 7.10% Dow Jones Global Index (reflects no deduction for fees, expenses or taxes) 16.59% -0.46% 8.74% The “Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions), but assumes that you still hold Fund shares at the end of the period.The “Return After Taxes on Distributions and Sale of Fund Shares” shows the effect of both taxable distributions and any taxable gain or loss that would be realized if a Fund’s shares were sold at the end of the specified period.The after-tax returns are calculated using the highest individual federal marginal income tax rates in effect and do not reflect the impact of state and local taxes.In certain cases, the “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period.This will occur when a capital loss is realized upon the sale of Fund shares and provides an assumed tax benefit that increases the return.Your actual after-tax returns depend on your tax situation and may differ from those shown.The after-tax returns are not relevant if you hold your Fund shares through a tax-deferred account, such as a 401(k) plan or an individual retirement account (“IRA”). Investment Advisor FundX Investment Group is the investment advisor to the Upgrader Fund. Portfolio Managers Name Title Managed the Fund Since Janet Brown President and Portfolio Manager 2001 (the Fund’s inception) Sean McKeon Portfolio Manager 2001 (the Fund’s inception) Bernard Burke Portfolio Manager and Chief Compliance Officer 2001 (the Fund’s inception) Martin DeVault Portfolio Manager 2001 (the Fund’s inception) Jason Browne Portfolio Manager 2001 (the Fund’s inception) 5 Purchase and Sale of Fund Shares You may purchase, exchange or redeem Upgrader Fund shares on any business day by written request via mail (FundX Upgrader Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-866-455-FUND [3863], or through a financial intermediary.Purchases and redemptions by telephone are only permitted if you previously established these options on your account.The minimum initial and subsequent investment amounts are shown in the table below. Minimum Investments To Open Your Account To Add to Your Account Regular Accounts Retirement Accounts Automatic Investment Accounts Tax Information The Upgrader Fund’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Tax-deferred arrangements may be taxed later upon withdrawal of monies from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Upgrader Fund through a broker-dealer or other financial intermediary (such as a bank), the Upgrader Fund and its related companies may pay the intermediary for the sale of Upgrader Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Upgrader Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 6 SUMMARY SECTION FundX Flexible Income Fund Investment Objective The FundX Flexible Income Fund (“Flexible Income Fund”) seeks to generate total return, which is capital appreciation plus current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Flexible Income Fund. FundX Flexible Income Fund Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.70% Distribution (Rule 12b-1) Fees None Other Expenses 0.24% Acquired Fund (Underlying Fund) Fees and Expenses(1) 0.52% Total Annual Fund Operating Expenses 1.46% (1) The Total Annual Fund Operating Expenses for the Fund do not correlate to the Ratio of Expenses to Average Net Assets provided in the Financial Highlights section of the statutory prospectus, which reflects the operating expenses of the Fund and does not include Acquired Fund Fees and Expenses. Example This Example is intended to help you compare the cost of investing in the Flexible Income Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Flexible Income Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Flexible Income Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years FundX Flexible Income Fund $149 7 Portfolio Turnover As a fund-of funds, the Flexible Income Fund does not typically pay transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio), except with respect to any purchases or sales of ETFs.If transaction costs are involved, a higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Flexible Income Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Flexible Income Fund’s performance.During the most recent fiscal year, the Flexible Income Fund’s portfolio turnover rate was 79% of the average value of its portfolio. Principal Investment Strategies The Flexible Income Fund is a fund-of-funds and as such seeks to achieve its investment objective by investing primarily in no-load and load-waived mutual funds, including exchange-traded funds (“Underlying Funds”).Some Underlying Funds primarily invest in particular types of securities (e.g., equity or fixed-income securities of various credit qualities, including high-yield securities or “junk bonds”), while some concentrate in certain industries or sectors, and others invest in a variety of securities.The Flexible Income Fund may purchase, without limit, shares of international and global Underlying Funds, which may also include Underlying Funds that invest in securities of companies located in emerging markets. Upgrading When a fund begins to lag its peers, the Advisor redeems the shares and directs the proceeds to a better performing alternative. In managing the Fund, the Advisor uses a proprietary Upgrading investment strategy to select Underlying Funds and to manage the portfolio consistent with the Fund’s investment objective.Using this strategy, the Advisor classifies Underlying Funds according to their risk and performance characteristics.Four different classes of Underlying Funds are categorized according to this system, ranging from Speculative Underlying Funds, which are the mostaggressive funds with the highest risk but also the highest reward potential, to Bond Underlying Funds, which have the lowest risk but also the lowest reward potential.See “More about the Funds’ Investment Objectives, Strategies and Risks—The Advisor’s Classification Process of the Underlying Funds” for more information on this system. Under normal market conditions, the Fund will typically invest exclusively in Total Return and Bond Underlying Funds.These Underlying Funds may include a wide variety of investment strategies, typically possessing elements of both income and capital preservation with significant emphasis on fixed income securities of varying maturities and credit qualities.As part of the Upgrading strategy, the Advisor sells an Underlying Fund when the Advisor believes that the Underlying Fund is performing out of synch with current market leadership or if a new Underlying Fund is judged more attractive than a current holding. For temporary defensive purposes under abnormal market or economic conditions, the Fund may hold all or a portfolio of its assets in money market instruments, money market funds or U.S.government repurchase agreements.To the extent the Fund is invested in such defensive investment, the Fund may not achieve its investment objective. 8 Principal Risks An investment in the Flexible Income Fund entails risk.The Flexible Income Fund cannot guarantee that it will meet its investment objective.Since the price of the Underlying Funds that the Flexible Income Fund holds may fluctuate, the value of your investment may fluctuate and you could lose all or a portion of your investment in the Flexible Income Fund.The following risks could affect the value of your investment: ● General Market Risk– General market risk is the risk that the value of a Fund’s shares will fluctuate based on the performance of the securities held by the Underlying Funds it owns.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. ● Management Risk – Management risk describes the Flexible Income Fund’s ability to meet its investment objective based on the Advisor’s success or failure to implement investment strategies for the Flexible Income Fund. ● Foreign Securities Risk – The Underlying Funds held by the Flexible Income Fund may have significant investments in foreign securities.Foreign securities risk entails risk relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices. ● Emerging Markets Risk – In addition to the foreign securities risks mentioned above, emerging markets are generally more volatile and less liquid. ● Non-Diversification Risk – While the Flexible Income Fund is diversified, the Underlying Funds may invest in a limited number of issuers and therefore may be considered non-diversified. ● Derivative Risk – Some Underlying Funds may use derivative instruments which derive their value from the value of an underlying asset, currency or index.The value of derivatives may rise or fall more rapidly than other investments and it is possible to lose more than the initial amount invested. ● Leverage Risk – Some Underlying Funds may borrow money for leveraging and will incur interest expense. ● Interest Rate and Credit Risk – Interest rates may rise resulting in a decrease in the value of the securities held by the Underlying Funds or may fall resulting in an increase in the value of such securities. ● High-Yield Securities (Junk Bond) Risk – The value of fixed-income securities held by the Underlying Funds that are rated below investment grade are subject to additional risk factors such as increased possibility of default, illiquidity of the security and changes in value based on public perception of the issuer. ● ETF Trading Risk – Because the Flexible Income Fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which the ETFs trade, which may impact a Fund’s ability to sell its shares of an ETF. ● Portfolio Turnover Risk– To the extent the Flexible Income Fund invests in ETFs, it may be subject to the risks of having a high portfolio turnover rate.High portfolio turnover involves correspondingly greater expenses to a Fund, including brokerage commissions or dealer mark-ups and other transaction costs on the sale of securities and reinvestments in other securities. ● Upgrading Strategy Risk – The Flexible Income Fund employs an Upgrading strategy whereby it continually seeks to invest in the top-performing securities at a given time.When investment decisions are based on near-term performance, however, the Flexible Income Fund may be exposed to the risk of buying Underlying Funds immediately following a sudden, brief surge in performance that may be followed by a subsequent drop in market value. 9 ● Underlying Funds Risk – The risks associated with the Flexible Income Fund include the risks related to each Underlying Fund in which the Flexible Income Fund invests.Although the Flexible Income Fund seeks to reduce the risk of your investment by diversifying among mutual funds and ETFs that invest in stocks and, in some cases, bonds, there are inherent risks of investing in various asset classes. Performance The following performance information provides some indication of the risks of investing in the Flexible Income Fund.The bar chart below illustrates how theFlexible Income Fund’s total returns have varied from year to year.The table below illustrates how the Flexible Income Fund’s average annual total returns for the 1-year, 5-year and 10-year periods compare with a domestic broad-based market index.The Flexible Income Fund’s performance, before and after taxes is not necessarily an indication of how the Flexible Income Fund will perform in the future.Updated performance is available on the Flexible Income Fund’s website at www.upgraderfunds.com. FundX Flexible Income Fund - INCMX Calendar Year Total Return as of December 31 Best and Worst Quarters Best Quarter Q4 2003 6.30% Worst Quarter Q3 2011 -3.85% Average Annual Total Returns as of December 31, 2012 1 Year 5 Years 10 Years FundX Flexible Income Fund - INCMX Return Before Taxes 7.22% 4.87% 6.00% Return After Taxes on Distributions 5.89% 3.54% 4.80% Return After Taxes on Distributions and Sale of Fund Shares 4.82% 3.42% 4.52% Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses or taxes) 4.22% 5.95% 5.18% The “Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions), but assumes that you still hold Fund shares at the end of the period.The “Return After Taxes on Distributions and Sale of Fund Shares” shows the effect of both taxable distributions and any taxable gain or loss that would be realized if a Fund’s shares were sold at the end of the specified period.The after-tax returns are calculated using the highest individual federal marginal income tax rates in effect and do not reflect the impact of state and local taxes. 10 Investment Advisor FundX Investment Group is the investment advisor to the Flexible Income Fund. Portfolio Managers Name Title Managed the Fund Since Janet Brown President and Portfolio Manager 2002 (the Fund’s inception) Sean McKeon Portfolio Manager 2002 (the Fund’s inception) Bernard Burke Portfolio Manager and Chief Compliance Officer 2002 (the Fund’s inception) Martin DeVault Portfolio Manager 2002 (the Fund’s inception) Jason Browne Portfolio Manager 2002 (the Fund’s inception) Purchase and Sale of Fund Shares You may purchase, exchange or redeem Flexible Income Fund shares on any business day by written request via mail (FundX Flexible Income Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-866-455-FUND [3863], or through a financial intermediary.Purchases and redemptions by telephone are only permitted if you previously established these options on your account.The minimum initial and subsequent investment amounts are shown in the table below. Minimum Investments To Open Your Account To Add to Your Account Regular Accounts Retirement Accounts Automatic Investment Accounts Tax Information The Flexible Income Fund’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Tax-deferred arrangements may be taxed later upon withdrawal of monies from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Flexible Income Fund through a broker-dealer or other financial intermediary (such as a bank), the Flexible Income Fund and its related companies may pay the intermediary for the sale of Flexible Income Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Flexible Income Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 11 SUMMARY SECTION FundX Conservative Upgrader Fund Investment Objective The FundX Conservative Upgrader Fund (“Conservative Fund”) seeks to obtain capital appreciation over the long term while at times providing a low level of current income to reduce portfolio volatility. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Conservative Fund. FundX Conservative Upgrader Fund Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 1.00% Distribution (Rule 12b-1) Fees None Other Expenses 0.36% Acquired Fund (Underlying Fund) Fees and Expenses(1) 0.49% Total Annual Fund Operating Expenses 1.85% (1) The Total Annual Fund Operating Expenses for the Fund do not correlate to the Ratio of Expenses to Average Net Assets provided in the Financial Highlights section of the statutory prospectus, which reflects the operating expenses of the Fund and does not include Acquired Fund Fees and Expenses. Example This Example is intended to help you compare the cost of investing in the Conservative Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Conservative Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Conservative Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years FundX Conservative Upgrader Fund $188 $2,179 12 Portfolio Turnover As a fund-of-funds, the Conservative Fund does not typically pay transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio), except with respect to any purchases or sales of ETFs. If transaction costs are involved, a higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Conservative Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Conservative Fund’s performance.During the most recent fiscal year, the Conservative Fund’s portfolio turnover rate was 122% of the average value of its portfolio. Principal Investment Strategies The Conservative Fund is a fund-of-funds and as such seeks to achieve its investment objective by investing primarily in no-load and load-waived mutual funds, including exchange-traded funds (“Underlying Funds”).Some Underlying Funds primarily invest in particular types of securities (e.g., equity or fixed-income securities of various credit qualities, including high-yield securities or “junk bonds”), while some concentrate in certain industries or sectors, and others invest in a variety of securities.The Conservative Fund may also purchase, without limit, shares of international and global Underlying Funds.In addition, the Conservative Fund may invest up to 50% of its net assets in Underlying Funds that invest in securities of companies located in emerging markets. Upgrading When a fund begins to lag its peers, the Advisor redeems the shares and directs the proceeds to a better performing alternative. In managing the Fund, the Advisor uses a proprietary Upgrading investment strategy to select Underlying Funds and to manage the portfolio consistent with the Fund’s investment objective.Using this strategy, the Advisor classifies Underlying Funds according to their risk and performance characteristics.Four different classes of Underlying Funds are categorized according to this system, ranging from Speculative Underlying Funds, which are the most aggressive funds with the highest risk but also the highest reward potential, to Bond Underlying Funds, which have the lowest risk but also the lowest reward potential.See “More about the Funds’ Investment Objectives, Strategies and Risks—The Advisor’s Classification Process of the Underlying Funds” for more information on this system. Under normal market conditions, the Fund will typically invest substantially in Core Underlying Funds.Core Underlying Funds generally invest in a diversified portfolio of equity securities of well-established U.S. and foreign companies with a wide range of market capitalizations. Core Underlying Funds may also invest in fixed income securities.In addition, the Fund will generally have significant exposure to Total Return and Bond Underlying Funds.These Underlying Funds may include a wide variety of investment strategies, typically possessing elements of both income and capital preservation with significant emphasis on fixed income securities of varying maturities and credit qualities.As part of the Upgrading strategy, the Advisor sells an Underlying Fund when the Advisor believes that the Underlying Fund is performing out of synch with current market leadership or if a new Underlying Fund is judged more attractive than a current holding. For temporary defensive purposes under abnormal market or economic conditions, the Fund may hold all or a portfolio of its assets in money market instruments, money market funds or U.S.government repurchase agreements.To the extent the Fund is invested in such defensive investment, the Fund may not achieve its investment objective. 13 Principal Risks An investment in the Conservative Fund entails risk.The Conservative Fund cannot guarantee that it will meet its investment objective.Since the price of the Underlying Funds that the Conservative Fund holds may fluctuate, the value of your investment may fluctuate and you could lose all or a portion of your investment in the Conservative Fund.The following risks could affect the value of your investment: ● General Market Risk – General market risk is the risk that the value of a Fund’s shares will fluctuate based on the performance of the securities held by the Underlying Funds it owns.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. ● Management Risk – Management risk describes the Conservative Fund’s ability to meet its investment objective based on the Advisor’s success or failure to implement investment strategies for the Conservative Fund. ● Foreign Securities Risk – The Underlying Funds held by the Conservative Fund may have significant investments in foreign securities.Foreign securities risk entails risk relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices. ● Emerging Markets Risk – In addition to the foreign securities risks mentioned above, emerging markets are generally more volatile and less liquid. ● Non-Diversification Risk – While the Conservative Fund is diversified, the Underlying Funds may invest in a limited number of issuers and therefore may be considered non-diversified. ● Derivative Risk - Some Underlying Funds may use derivative instruments which derive their value from the value of an underlying asset, currency or index.The value of derivatives may rise or fall more rapidly than other investments and it is possible to lose more than the initial amount invested. ● Leverage Risk – Some Underlying Funds may borrow money for leveraging and will incur interest expense. ● Small Company Risk – The Underlying Funds may invest in securities of small companies, which involves greater volatility than investing in larger and more established companies. ● Concentration and Sector Emphasis Risk – Because the Fundand/orUnderlying Funds may hold a limited number of issuers, they may become concentrated in one or more sectors at any given time, subjecting the Conservative Fund to sector concentration risk. ● Interest Rate and Credit Risk – Interest rates may rise resulting in a decrease in the value of the securities held by the Underlying Funds or may fall resulting in an increase in the value of such securities. ● High-Yield Securities (Junk Bond) Risk – The value of fixed-income securities held by the Underlying Funds that are rated below investment grade are subject to additional risk factors such as increased possibility of default, illiquidity of the security and changes in value based on public perception of the issuer. ● ETF Trading Risk – Because the Conservative Fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which the ETFs trade, which may impact a Fund’s ability to sell its shares of an ETF. ● Portfolio Turnover Risk – To the extent the Conservative Fund invests in ETFs, it may be subject to the risks of having a high portfolio turnover rate.High portfolio turnover involves correspondingly greater expenses to a Fund, including brokerage commissions or dealer mark-ups and other transaction costs on the sale of securities and reinvestments in other securities. 14 ● Upgrading Strategy Risk – The Conservative Fund employs an Upgrading strategy whereby it continually seeks to invest in the top-performing securities at a given time.When investment decisions are based on near-term performance, however, the Conservative Fund may be exposed to the risk of buying Underlying Funds immediately following a sudden, brief surge in performance that may be followed by a subsequent drop in market value. ● Underlying Funds Risk – The risks associated with the Conservative Fund include the risks related to each Underlying Fund in which the Conservative Fund invests.Although the Conservative Fund seeks to reduce the risk of your investment by diversifying among mutual funds and ETFs that invest in stocks and, in some cases, bonds, there are inherent risks of investing in various asset classes. Performance The following performance information provides some indication of the risks of investing in the Conservative Fund.The bar chart below illustrates how theConservative Fund’s total returns have varied from year to year.The table below illustrates how the Conservative Fund’s average annual total returns for the 1-year, 5-year and 10-year periods compare with a domestic broad-based market index and secondary index provided to offer a broader market perspective.The Conservative Fund’s performance, before and after taxes is not necessarily an indication of how the Conservative Fund will perform in the future.Updated performance is available on the Conservative Fund’s website www.upgraderfunds.com. FundX Conservative Upgrader Fund - RELAX Calendar Year Total Return as of December 31 Best and Worst Quarters Best Quarter Q2 2003 15.52% Worst Quarter Q4 2008 -12.91% Average Annual Total Returns as of December 31, 2012 1 Year 5 Years 10 Years FundX Conservative Upgrader Fund - RELAX Return Before Taxes 9.45% 0.91% 7.58% Return After Taxes on Distributions 9.03% 0.27% 6.90% Return After Taxes on Distributions and Sale of Fund Shares 6.23% 0.55% 6.44% S&P 500® Index (reflects no deduction for fees, expenses or taxes) 16.00% 1.66% 7.10% Dow Jones Global Index (reflects no deduction for fees, expenses or taxes) 16.59% -0.46% 8.74% 15 The “Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions), but assumes that you still hold Fund shares at the end of the period.The “Return After Taxes on Distributions and Sale of Fund Shares” shows the effect of both taxable distributions and any taxable gain or loss that would be realized if a Fund’s shares were sold at the end of the specified period.The after-tax returns are calculated using the highest individual federal marginal income tax rates in effect and do not reflect the impact of state and local taxes.In certain cases, the “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period.This will occur when a capital loss is realized upon the sale of Fund shares and provides an assumed tax benefit that increases the return.Your actual after-tax returns depend on your tax situation and may differ from those shown.The after-tax returns are not relevant if you hold your Fund shares through a tax-deferred account, such as a 401(k) plan or an IRA. Investment Advisor FundX Investment Group is the investment advisor to the Conservative Fund. Portfolio Managers Name Title Managed the Fund Since Janet Brown President and Portfolio Manager 2002 (the Fund’s inception) Sean McKeon Portfolio Manager 2002 (the Fund’s inception) Bernard Burke Portfolio Manager and Chief Compliance Officer 2002 (the Fund’s inception) Martin DeVault Portfolio Manager 2002 (the Fund’s inception) Jason Browne Portfolio Manager 2002 (the Fund’s inception) Purchase and Sale of Fund Shares You may purchase, exchange or redeem Conservative Fund shares on any business day by written request via mail (FundX Conservative Upgrader Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-866-455-FUND [3863], or through a financial intermediary.Purchases and redemptions by telephone are only permitted if you previously established these options on your account.The minimum initial and subsequent investment amounts are shown in the table below. Minimum Investments To Open Your Account To Add to Your Account Regular Accounts Retirement Accounts Automatic Investment Accounts Tax Information The Conservative Fund’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Tax-deferred arrangements may be taxed later upon withdrawal of monies from those accounts. 16 Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Conservative Fund through a broker-dealer or other financial intermediary (such as a bank), the Conservative Fund and its related companies may pay the intermediary for the sale of Conservative Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Conservative Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 17 SUMMARY SECTION FundX Aggressive Upgrader Fund Investment Objective The FundX Aggressive Upgrader Fund (“Aggressive Fund”) seeks to maximize capital appreciation over the long term without regard to income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Aggressive Fund. FundX Aggressive Upgrader Fund Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 1.00% Distribution (Rule 12b-1) Fees None Other Expenses 0.32% Acquired Fund (Underlying Fund) Fees and Expenses(1) 0.52% Total Annual Fund Operating Expenses 1.84% (1) The Total Annual Fund Operating Expenses for the Fund do not correlate to the Ratio of Expenses to Average Net Assets provided in the Financial Highlights section of the statutory prospectus, which reflects the operating expenses of the Fund and does not include Acquired Fund Fees and Expenses. Example This Example is intended to help you compare the cost of investing in the Aggressive Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Aggressive Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Aggressive Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years FundX Aggressive Upgrader Fund $187 18 Portfolio Turnover As a fund-of-funds, the Aggressive Fund does not typically pay transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio), except with respect to any purchases or sales of ETFs.If transaction costs are involved, a higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Aggressive Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Aggressive Fund’s performance.During the most recent fiscal year, the Aggressive Fund’s portfolio turnover rate was 139% of the average value of its portfolio. Principal Investment Strategies The Aggressive Fund is a fund-of-funds and as such seeks to achieve its investment objective by investing primarily in no-load and load-waived mutual funds, including exchange-traded funds (“Underlying Funds”).Some Underlying Funds primarily invest in particular types of securities (e.g., equity or fixed-income securities of various credit qualities, including high-yield securities or “junk bonds”), while some concentrate in certain industries or sectors, and others invest in a variety of securities.In addition, some of the Underlying Funds that the Aggressive Fund invests in may engage in short sale transactions.The Aggressive Fund may also purchase, without limit, shares of international and global Underlying Funds.In addition, the Aggressive Fund may invest up to 50% of its net assets in Underlying Funds that focus their investment in equity securities of companies located in emerging markets. Upgrading When a fund begins to lag its peers, the Advisor redeems the shares and directs the proceeds to a better performing alternative. In managing the Fund, the Advisor uses a proprietary Upgrading investment strategy to select Underlying Funds and to manage the portfolio consistent with the Fund’s investment objective. Using this strategy, the Advisor classifies Underlying Funds according to their risk and performance characteristics. Four different classes of Underlying Funds are categorized according to this system, ranging from Speculative Underlying Funds, which are the most aggressive funds with the highest risk but also the highest reward potential, to Bond Underlying Funds, which have the lowest risk but also the lowest reward potential.See “More about the Funds’ Investment Objectives, Strategies and Risks—The Advisor’s Classification Process of the Underlying Funds” for more information on this system. Under normal market conditions, the Fund will typically invest predominately (and at times exclusively) in Speculative Underlying Funds.Speculative Underlying Funds typically invest in small, mid-cap, new or unseasoned issuers and emerging market companies.Speculative Funds may make significant use of complex investment techniques, such as leverage, short sales and margin.Speculative Funds may concentrate their holdings in a limited number of issuers. Speculative Underlying Funds are considered aggressive investments and entail greater risks.As part of the Upgrading strategy, the Advisor sells an Underlying Fund when the Advisor believes that the Underlying Fund is performing out of synch with current market leadership or if a new Underlying Fund is judged more attractive than a current holding. For temporary defensive purposes under abnormal market or economic conditions, the Fund may hold all or a portfolio of its assets in money market instruments, money market funds or U.S.government repurchase agreements.To the extent the Fund is invested in such defensive investment, the Fund may not achieve its investment objective. 19 Principal Risks An investment in the Aggressive Fund entails risk.The Aggressive Fund cannot guarantee that it will meet its investment objective.Since the price of the Underlying Funds that the Aggressive Fund holds may fluctuate, the value of your investment may fluctuate and you could lose all or a portion of your investment in the Aggressive Fund.The following risks could affect the value of your investment: ● General Market Risk – General market risk is the risk that the value of a Fund’s shares will fluctuate based on the performance of the securities held by the Underlying Funds it owns.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. ● Management Risk – Management risk describes the Aggressive Fund’s ability to meet its investment objective based on the Advisor’s success or failure to implement investment strategies for the Aggressive Fund. ● Foreign Securities Risk – The Underlying Funds held by the Aggressive Fund may have significant investments in foreign securities.Foreign securities risk entails risk relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices. ● Emerging Markets Risk – In addition to the foreign securities risks mentioned above, emerging markets are generally more volatile and less liquid. ● Non-Diversification Risk – While the Aggressive Fund is diversified, the Underlying Funds may invest in a limited number of issuers and therefore may be considered non-diversified. ● Derivative Risk – Some Underlying Funds may use derivative instruments which derive their value from the value of an underlying asset, currency or index.The value of derivatives may rise or fall more rapidly than other investments and it is possible to lose more than the initial amount invested. ● Leverage Risk – Some Underlying Funds may borrow money for leveraging and will incur interest expense. ● Short Sales Risk –The Underlying Funds may engage in short sales which could cause an Underlying Fund’s investment performance to suffer if it is required to close out a short position earlier than it had intended. ● Small Company Risk – The Underlying Funds may invest in securities of small companies, which involves greater volatility than investing in larger and more established companies. ● Concentration and Sector Emphasis Risk– Because the Fund and/orUnderlying Funds may hold a limited number of issuers, they may become concentrated in one or more sectors at any given time, subjecting the Aggressive Fund to sector concentration risk. ● ETF Trading Risk – Because the Aggressive Fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which the ETFs trade, which may impact a Fund’s ability to sell its shares of an ETF. ● Portfolio Turnover Risk – To the extent the Aggressive Fund invests in ETFs, it may be subject to the risks of having a high portfolio turnover rate.High portfolio turnover involves correspondingly greater expenses to a Fund, including brokerage commissions or dealer mark-ups and other transaction costs on the sale of securities and reinvestments in other securities. ● Upgrading Strategy Risk – The Aggressive Fund employs an Upgrading strategy whereby it continually seeks to invest in the top-performing securities at a given time.When investment decisions are based on near-term performance, however, the Aggressive Fund may be exposed to the risk of buying Underlying Funds immediately following a sudden, brief surge in performance that may be followed by a subsequent drop in market value. 20 ● Underlying Funds Risk – The risks associated with the Aggressive Fund include the risks related to each Underlying Fund in which the Aggressive Fund invests.Although the Aggressive Fund seeks to reduce the risk of your investment by diversifying among mutual funds and ETFs that invest in stocks and, in some cases, bonds, there are inherent risks of investing in various asset classes. Performance The following performance information provides some indication of the risks of investing in the Aggressive Fund.The bar chart below illustrates how theAggressive Fund’s total returns have varied from year to year.The table below illustrates how the Aggressive Fund’s average annual total returns for the 1-year, 5-year and 10-year periods compare with a domestic broad-based market index and secondary index provided to offer a broader market perspective.The Aggressive Fund’s performance, before and after taxes is not necessarily an indication of how the Aggressive Fund will perform in the future.Updated performance is available on the Aggressive Fund’s website www.upgraderfunds.com. FundX Aggressive Upgrader Fund - HOTFX Calendar Year Total Return as of December 31 Best and Worst Quarters Best Quarter Q2 2003 21.13% Worst Quarter Q4 2008 -21.88% Average Annual Total Returns as of December 31, 2012 1 Year 5 years 10 Years FundX Aggressive Upgrader Fund - HOTFX Return Before Taxes 14.65% -3.27% 8.41% Return After Taxes on Distributions 14.65% -3.73% 7.95% Return After Taxes on Distributions and Sale of Fund Shares 9.52% -2.87% 7.34% S&P 500® Index (reflects no deduction for fees, expenses or taxes) 16.00% 1.66% 7.10% Dow Jones Global Index (reflects no deduction for fees, expenses or taxes) 16.59% -0.46% 8.74% 21 The “Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions), but assumes that you still hold Fund shares at the end of the period.The “Return After Taxes on Distributions and Sale of Fund Shares” shows the effect of both taxable distributions and any taxable gain or loss that would be realized if a Fund’s shares were sold at the end of the specified period.The after-tax returns are calculated using the highest individual federal marginal income tax rates in effect and do not reflect the impact of state and local taxes.In certain cases, the “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period.This will occur when a capital loss is realized upon the sale of Fund shares and provides an assumed tax benefit that increases the return.Your actual after-tax returns depend on your tax situation and may differ from those shown.The after-tax returns are not relevant if you hold your Fund shares through a tax-deferred account, such as a 401(k) plan or an IRA. Investment Advisor FundX Investment Group is the investment advisor to the Aggressive Fund. Portfolio Managers Name Title Managed the Fund Since Janet Brown President and Portfolio Manager 2002 (the Fund’s inception) Sean McKeon Portfolio Manager 2002 (the Fund’s inception) Bernard Burke Portfolio Manager and Chief Compliance Officer 2002 (the Fund’s inception) Martin DeVault Portfolio Manager 2002 (the Fund’s inception) Jason Browne Portfolio Manager 2002 (the Fund’s inception) Purchase and Sale of Fund Shares You may purchase, exchange or redeem Aggressive Fund shares on any business day by written request via mail (FundX Aggressive Upgrader Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-866-455-FUND [3863], or through a financial intermediary.Purchases and redemptions by telephone are only permitted if you previously established these options on your account.The minimum initial and subsequent investment amounts are shown in the table below. Minimum Investments To Open Your Account To Add to Your Account Regular Accounts Retirement Accounts Automatic Investment Accounts Tax Information The Aggressive Fund’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Tax-deferred arrangements may be taxed later upon withdrawal of monies from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Aggressive Fund through a broker-dealer or other financial intermediary (such as a bank), the Aggressive Fund and its related companies may pay the intermediary for the sale of Aggressive Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Aggressive Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 22 SUMMARY SECTION FundX ETF Aggressive Upgrader Fund Investment Objective The FundX ETF Aggressive Upgrader Fund (“ETF Aggressive Fund”) seeks to maximize capital appreciation over the long term without regard to income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the ETF Aggressive Fund. FundX ETF Aggressive Upgrader Fund Annual Fund Operating Expenses(1) (expenses that you pay each year as a percentage of the value of your investment) Management Fee 1.00% Distribution (Rule 12b-1) Fees None Other Expenses 0.79% Acquired Fund (Underlying Fund) Fees and Expenses(2) 0.28% Total Annual Fund Operating Expenses 2.07% Expense Reduction/Reimbursement -0.29% Total Annual Fund Operating Expenses After Expense Reduction/Reimbursement 1.78% (1) FundX Investment Group (the “Advisor”) has contractually agreed to reduce its fees and/or pay the ETF Aggressive Fund’s expenses (excluding Acquired Fund Fees and Expenses, interest expense in connection with investment activities, taxes and extraordinary expenses) in order to limit Total Annual Operating Expenses After Expense Reduction/Reimbursement for shares of the ETF Aggressive Fund to 1.50% of the Fund’s average net assets (the “Expense Cap”).The Expense Cap will remain in effect indefinitely and at least until January 31, 2015.A reimbursement may be requested by the Advisor if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account any reimbursement) does not exceed the Expense Cap.The Agreement may be terminated at any time by the Board of Trustees upon 60 days’ notice to the Advisor, or by the Advisor with the consent of the Board. (2) The Total Annual Fund Operating Expenses for the Fund do not correlate to the Ratio of Expenses to Average Net Assets provided in the Financial Highlights section of the statutory prospectus, which reflects the operating expenses of the Fund and does not include Acquired Fund Fees and Expenses. 23 Example This Example is intended to help you compare the cost of investing in the ETF Aggressive Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the ETF Aggressive Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the ETF Aggressive Fund’s operating expenses remain the same (taking into account the one year contractual expense limitation).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years FundX ETF Aggressive Upgrader Fund $181 $621 $1,087 $2,377 Portfolio Turnover As a fund-of-funds, the ETF Aggressive Fund does not typically pay transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio), except with respect to any purchases or sales of ETFs.If transaction costs are involved, a higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when ETF Aggressive Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the ETF Aggressive Fund’s performance.During the most recent fiscal year, the ETF Aggressive Fund’s portfolio turnover rate was 256% of the average value of its portfolio. Principal Investment Strategies The ETF Aggressive Fund is a fund-of-funds and as such, under normal market conditions, seeks to achieve its investment objective by investing at least 80% of its net assets (including borrowings for investment purposes) in Underlying Funds that are exchange-traded funds (“ETFs”).The ETF Aggressive Fund purchases shares of ETFs in the secondary market and not directly from the ETFs.Some Underlying Funds primarily invest in particular types of securities (e.g., equity or fixed income securities of various credit qualities, including high-yield securities or “junk bonds”), while some concentrate in certain industries or sectors, and others invest in a variety of securities.The ETF Aggressive Fund may also purchase, without limit, shares of international and global Underlying Funds and may invest up to 100% of its net assets in Underlying Funds that invest in equity securities of companies in emerging markets. Upgrading When a fund begins to lag its peers, the Advisor redeems the shares and directs the proceeds to a better performing alternative. In managing the Fund, the Advisor uses a proprietary Upgrading investment strategy to select Underlying Funds and to manage the portfolio consistent with the Fund’s investment objective.Using this strategy, the Advisor classifies Underlying Funds according to their risk and performance characteristics.Four different classes of Underlying Funds are categorized according to this system, ranging from Speculative Underlying Funds, which are the most aggressive funds with the highest risk but also the highest reward potential, to Bond Underlying Funds, which have the lowest risk but also the lowest reward potential.See “More about the Funds’ Investment Objectives, Strategies and Risks—The Advisor’s Classification Process of Underlying Funds” for more information on this system. Under normal market conditions, the Fund will typically invest predominately (and at times exclusively) in Speculative Underlying Funds.Speculative Underlying Funds typically invest in small, mid-cap, new or unseasoned issuers and emerging market companies.Speculative Funds may make significant use of complex investment techniques, such as leverage, short sales and margin.Speculative Funds may concentrate their holdings in a limited number of issuers.Speculative Underlying Funds are considered aggressive investments and entail greater risks.The Fund may also invest in Underlying Funds that invest in fixed income securities, including below investment grade securities.As part of the Upgrading strategy, the Advisor sells an Underlying Fund when the Advisor believes that the Underlying Fund is performing out of synch with current market leadership or if a new Underlying Fund is judged more attractive than a current holding. 24 For temporary defensive purposes under abnormal market or economic conditions, the Fund may hold all or a portfolio of its assets in money market instruments, money market funds or U.S.government repurchase agreements.To the extent the Fund is invested in such defensive investment, the Fund may not achieve its investment objective. Principal Risks An investment in the ETF Aggressive Fund entails risk.The ETF Aggressive Fund cannot guarantee that it will meet its investment objective.Since the price of the Underlying Funds that the ETF Aggressive Fund holds may fluctuate, the value of your investment may fluctuate and you could lose all or a portion of your investment in the ETF Aggressive Fund.The following risks could affect the value of your investment: ● General Market Risk – General market risk is the risk that the value of a Fund’s shares will fluctuate based on the performance of the securities held by the Underlying Funds it owns.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. ● Management Risk – Management risk describes the ETF Aggressive Fund’s ability to meet its investment objective based on the Advisor’s success or failure to implement investment strategies for the ETF Aggressive Fund. ● ETF Trading Risk – Because the ETF Aggressive Fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which the ETFs trade, which may impact a Fund’s ability to sell its shares of an ETF. ● Foreign Securities Risk – The Underlying Funds held by the ETF Aggressive Fund may have significant investments in foreign securities.Foreign securities risk entails risk relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices. ● Emerging Markets Risk – In addition to the foreign securities risks mentioned above, emerging markets are generally more volatile and less liquid. ● Non-Diversification Risk – While the ETF Aggressive Fund is diversified, the Underlying Funds may invest in a limited number of issuers and therefore may be considered non-diversified. ● Small Company Risk – The Underlying Funds may invest in securities of small companies, which involves greater volatility than investing in larger and more established companies. ● Concentration and Sector Emphasis Risk – Because the Underlying Funds may hold a limited number of issuers, they may become concentrated in one or more sectors at any given time, subjecting the ETF Aggressive Fund to sector concentration risk. ● Upgrading Strategy Risk – The ETF Aggressive Fund employs an Upgrading strategy whereby it continually seeks to invest in the top-performing ETFs at a given time.When investment decisions are based on near-term performance, however, the ETF Aggressive Fund may be exposed to the risk of buying Underlying Funds immediately following a sudden, brief surge in performance that may be followed by a subsequent drop in market value. ● Underlying Funds Risk – The risks associated with the ETF Aggressive Fund include the risks related to each Underlying Fund in which the ETF Aggressive Fund invests.Although the ETF Aggressive Fund seeks to reduce the risk of your investment by diversifying among mutual funds and ETFs that invest in stocks and, in some cases, bonds, there are inherent risks of investing in various asset classes. ● Short Sales Risk –The Underlying Funds may engage in short sales which could cause an Underlying Fund’s investment performance to suffer if it is required to close out a short position earlier than it had intended. 25 ● Interest Rate and Credit Risk – Interest rates may rise resulting in a decrease in the value of the securities held by the Underlying Funds or may fall resulting in an increase in the value of such securities. ● High-Yield Securities (Junk Bond) Risk – The value of fixed-income securities held by the Underlying Funds that are rated below investment grade are subject to additional risk factors such as increased possibility of default, illiquidity of the security and changes in value based on public perception of the issuer. ● Derivative Risk - Some Underlying Funds may use derivative instruments which derive their value from the value of an underlying asset, currency or index.The value of derivatives may rise or fall more rapidly than other investments and it is possible to lose more than the initial amount invested. ● Leverage Risk - Some Underlying Funds may borrow money for leveraging and will incur interest expense. ● Portfolio Turnover Risk - High portfolio turnover involves correspondingly greater expenses to a Fund, including brokerage commissions or dealer mark-ups and other transaction costs on the sale of securities and reinvestments in other securities. Performance The following performance information provides some indication of the risks of investing in the ETF Aggressive Fund.The bar chart below illustrates how theETF Aggressive Fund’s total returns have varied from year to year.The table below illustrates how the ETF Aggressive Fund’s average annual total returns for the 1-year, 5-year and Since Inception periods compare with a domestic broad-based market index and secondary index provided to offer a broader market perspective.The ETF Aggressive Fund’s performance, before and after taxes is not necessarily an indication of how the ETF Aggressive Fund will perform in the future.Updated performance is available on the ETF Aggressive Fund’s website at www.upgraderfunds.com. FundX ETF Aggressive Upgrader Fund - UNBOX Calendar Year Total Return as of December 31 Best and Worst Quarters Best Quarter Q3 2009 17.41% Worst Quarter Q4 2008 -21.74% 26 Average Annual Total Returns as of December 31, 2012 1 Year 5 Years Since Inception FundX ETF Aggressive Upgrader Fund- UNBOX (1/31/07) Return Before Taxes 14.29% -3.65% 0.51% Return After Taxes on Distributions 14.29% -3.80% 0.38% Return After Taxes on Distributions and Sale of Fund Shares 9.29% -3.13% 0.38% S&P 500® Index (reflects no deduction for fees, expenses or taxes) 16.00% 1.66% 2.07% Dow Jones Global Index (reflects no deduction for fees, expenses or taxes) 16.59% -0.46% 1.13% The “Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions), but assumes that you still hold Fund shares at the end of the period.The “Return After Taxes on Distributions and Sale of Fund Shares” shows the effect of both taxable distributions and any taxable gain or loss that would be realized if a Fund’s shares were sold at the end of the specified period.The after-tax returns are calculated using the highest individual federal marginal income tax rates in effect and do not reflect the impact of state and local taxes.In certain cases, the “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period.This will occur when a capital loss is realized upon the sale of Fund shares and provides an assumed tax benefit that increases the return.Your actual after-tax returns depend on your tax situation and may differ from those shown.The after-tax returns are not relevant if you hold your Fund shares through a tax-deferred account, such as a 401(k) plan or an IRA. Investment Advisor FundX Investment Group is the investment advisor to the ETF Aggressive Fund. Portfolio Managers Name Title Managed the Fund Since Janet Brown President and Portfolio Manager 2007 (the Fund’s inception) Sean McKeon Portfolio Manager 2007 (the Fund’s inception) Bernard Burke Portfolio Manager and Chief Compliance Officer 2007 (the Fund’s inception) Martin DeVault Portfolio Manager 2007 (the Fund’s inception) Jason Browne Portfolio Manager 2007 (the Fund’s inception) Purchase and Sale of Fund Shares You may purchase, exchange or redeem ETF Aggressive Fund shares on any business day by written request via mail (FundX ETF Aggressive Upgrader Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-866-455-FUND [3863], or through a financial intermediary.Purchases and redemptions by telephone are only permitted if you previously established these options on your account.The minimum initial and subsequent investment amounts are shown in the table below. 27 Minimum Investments To Open Your Account To Add to Your Account Regular Accounts Retirement Accounts Automatic Investment Accounts Tax Information The ETF Aggressive Fund’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Tax-deferred arrangements may be taxed later upon withdrawal of monies from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the ETF Aggressive Fund through a broker-dealer or other financial intermediary (such as a bank), the ETF Aggressive Fund and its related companies may pay the intermediary for the sale of ETF Aggressive Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the ETF Aggressive Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 28 SUMMARY SECTION FundX ETF Upgrader Fund Investment Objective The FundX ETF Upgrader Fund (“ETF Upgrader Fund”) seeks to maximize capital appreciation over the long term without regard to income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the ETF Upgrader Fund. FundX ETF Upgrader Fund Annual Fund Operating Expenses(1) (expenses that you pay each year as a percentage of the value of your investment) Management Fee 1.00% Distribution (Rule 12b-1) Fees None Other Expenses 1.50% Acquired Fund (Underlying Fund) Fees and Expenses(2) 0.25% Total Annual Fund Operating Expenses 2.75% Expense Reduction/Reimbursement -1.00% Total Annual Fund Operating Expenses After Expense Reduction/Reimbursement 1.75% (1) FundX Investment Group (the “Advisor”) has contractually agreed to reduce its fees and/or pay the ETF Upgrader Fund’s expenses (excluding Acquired Fund Fees and Expenses, interest expense in connection with investment activities, taxes and extraordinary expenses) in order to limit Total Annual Operating Expenses After Expense Reduction/Reimbursement for shares of the ETF Upgrader Fund to 1.50% of the Fund’s average net assets (the “Expense Cap”).The Expense Cap will remain in effect indefinitely and at least until January 31, 2015.A reimbursement may be requested by the Advisor if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account any reimbursement) does not exceed the Expense Cap.The Agreement may be terminated at any time by the Board of Trustees upon 60 days’ notice to the Advisor, or by the Advisor with the consent of the Board. (2) The Total Annual Fund Operating Expenses for the Fund do not correlate to the Ratio of Expenses to Average Net Assets provided in the Financial Highlights section of the statutory prospectus, which reflects the operating expenses of the Fund and does not include Acquired Fund Fees and Expenses. 29 Example This Example is intended to help you compare the cost of investing in the ETF Upgrader Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the ETF Upgrader Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the ETF Upgrader Fund’s operating expenses remain the same (taking into account the one year contractual expense limitation).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years FundX ETF Upgrader Fund $178 $759 $1,366 $3,007 Portfolio Turnover As a fund-of-funds, the ETF Upgrader Fund does not typically pay transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio), except with respect to any purchases or sales of ETFs.If transaction costs are involved, a higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when ETF Upgrader Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the ETF Upgrader Fund’s performance.During the most recent fiscal year, the ETF Upgrader Fund’s portfolio turnover rate was 221% of the average value of its portfolio. Principal Investment Strategies The ETF Upgrader Fund is a fund-of-funds and as such, under normal market conditions, the ETF Upgrader Fund seeks to achieve its investment objective by investing at least 80% of its net assets (including borrowings for investment purposes) in Underlying Funds that are exchange-traded funds (“ETFs”).The ETF Upgrader Fund purchases shares of ETFs in the secondary market and not directly from the ETFs.Some Underlying Funds primarily invest in particular types of securities (e.g., equity or fixed income securities of various credit qualities, including high-yield securities or “junk bonds”), while some concentrate in certain industries or sectors, and others invest in a variety of securities.The ETF Upgrader Fund may also purchase, without limit, shares of international and global Underlying Funds and may invest up to 50% of its net assets in Underlying Funds that invest in securities of companies in emerging markets. Upgrading When a fund begins to lag its peers, the Advisor redeems the shares and directs the proceeds to a better performing alternative. In managing the Fund, the Advisor uses a proprietary Upgrading investment strategy to select Underlying Funds and to manage the portfolio consistent with the Fund’s investment objective.Using this strategy, the Advisor classifies Underlying Funds according to their risk and performance characteristics.Four different classes of Underlying Funds are categorized according to this system, ranging from Speculative Underlying Funds, which are the most aggressive funds with the highest risk but also the highest reward potential, to Bond Underlying Funds, which have the lowest risk but also the lowest reward potential.See “More about the Funds’ Investment Objectives, Strategies and Risks—The Advisor’s Classification Process of the Underlying Funds” for more information on this system. Under normal market conditions, the Fund will typically maintain a core holding of Core Underlying Funds. Core Underlying Funds generally invest in a diversified portfolio of equity securities of well-established US and foreign companies with a wide range of market capitalizations.Core Underlying Funds may also invest in fixed income securities.The Fund may also invest a portion of its assets in Speculative Underlying Funds which are more aggressive, may be less diversified and involve investments in small unseasoned companies and emerging markets and entail greater risks and in Total Return and Bond Underlying Funds which are less aggressive and may involve investment in more balanced portfolio and fixed income securities.As part of the Upgrading strategy, the Advisor sells an Underlying Fund when the Advisor believes that the Underlying Fund is performing out of synch with current market leadership or if a new Underlying Fund is judged more attractive than a current holding. 30 For temporary defensive purposes under abnormal market or economic conditions, the Fund may hold all or a portfolio of its assets in money market instruments, money market funds or U.S. government repurchase agreements.To the extent the Fund is invested in such defensive investment, the Fund may not achieve its investment objective. Principal Risks An investment in the ETF Upgrader Fund entails risk.The ETF Upgrader Fund cannot guarantee that it will meet its investment objective.Since the price of the Underlying Funds that the ETF Upgrader Fund holds may fluctuate, the value of your investment may fluctuate and you could lose all or a portion of your investment in the ETF Upgrader Fund.The following risks could affect the value of your investment: ● General Market Risk– General market risk is the risk that the value of a Fund’s shares will fluctuate based on the performance of the securities held by the Underlying Funds it owns.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. ● Management Risk– Management risk describes the ETF Upgrader Fund’s ability to meet its investment objective based on the Advisor’s success or failure to implement investment strategies for the ETF Upgrader Fund. ● ETF Trading Risk– Because the ETF Upgrader Fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which the ETFs trade, which may impact a Fund’s ability to sell its shares of an ETF. ● Foreign Securities Risk– The Underlying Funds held by the ETF Upgrader Fund may have significant investments in foreign securities.Foreign securities risk entails risk relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices. ● Emerging Markets Risk– In addition to the foreign securities risks mentioned above, emerging markets are generally more volatile and less liquid. ● Non-Diversification Risk– While the ETF Upgrader Fund is diversified, the Underlying Funds may invest in a limited number of issuers and therefore may be considered non-diversified. ● Small Company Risk– The Underlying Funds may invest in securities of small companies, which involves greater volatility than investing in larger and more established companies. ● Concentration and Sector Emphasis Risk– Because the Underlying Funds may hold a limited number of issuers, they may become concentrated in one or more sectors at any given time, subjecting the ETF Upgrader Fund to sector concentration risk. ● Upgrading Strategy Risk– The ETF Upgrader Fund employs an Upgrading strategy whereby it continually seeks to invest in the top-performing ETFs at a given time.When investment decisions are based on near-term performance, however, the ETF Upgrader Fund may be exposed to the risk of buying Underlying Funds immediately following a sudden, brief surge in performance that may be followed by a subsequent drop in market value. ● Underlying Funds Risk– The risks associated with the ETF Upgrader Fund include the risks related to each Underlying Fund in which the ETF Upgrader Fund invests.Although the ETF Upgrader Fund seeks to reduce the risk of your investment by diversifying among mutual funds and ETFs that invest in stocks and, in some cases, bonds, there are inherent risks of investing in various asset classes. ● Short Sales Risk –The Underlying Funds may engage in short sales which could cause an Underlying Fund’s investment performance to suffer if it is required to close out a short position earlier than it had intended. 31 ● Interest Rate and Credit Risk– Interest rates may rise resulting in a decrease in the value of the securities held by the Underlying Funds or may fall resulting in an increase in the value of such securities. ● High-Yield Securities (Junk Bond) Risk– The value of fixed-income securities held by the Underlying Funds that are rated below investment grade are subject to additional risk factors such as increased possibility of default, illiquidity of the security and changes in value based on public perception of the issuer. ● Derivative Risk– Some Underlying Funds may use derivative instruments which derive their value from the value of an underlying asset, currency or index.The value of derivatives may rise or fall more rapidly than other investments and it is possible to lose more than the initial amount invested. ● Leverage Risk– Some Underlying Funds may borrow money for leveraging and will incur interest expense. ● Portfolio Turnover Risk– High portfolio turnover involves correspondingly greater expenses to a Fund, including brokerage commissions or dealer mark-ups and other transaction costs on the sale of securities and reinvestments in other securities. Performance The following performance information provides some indication of the risks of investing in the ETF Upgrader Fund.The bar chart below illustrates how theETF Upgrader Fund’s total returns have varied from year to year.The table below illustrates how the ETF Upgrader Fund’s average annual total returns for the 1-year, 5-year and Since Inception periods compare with a domestic broad-based market index and secondary index provided to offer a broader market perspective.The ETF Upgrader Fund’s performance, before and after taxes is not necessarily an indication of how the ETF Upgrader Fund will perform in the future.Updated performance is available on the ETF Upgrader Fund’s website at www.upgraderfunds.com. FundX ETF Upgrader Fund - REMIX Calendar Year Total Return as of December 31 Best and Worst Quarters Best Quarter Q3 2009 18.68% Worst Quarter Q4 2008 -23.46% 32 Average Annual Total Returns as of December 31, 2012 1 Year 5 Year Since Inception FundX ETF Upgrader Fund- REMIX (1/31/07) Return Before Taxes 11.81% -3.42% -1.11% Return After Taxes on Distributions 11.75% -3.62% -1.28% Return After Taxes on Distributions and Sale of Fund Shares 7.74% -2.94% -1.00% S&P 500® Index (reflects no deduction for fees, expenses or taxes) 16.00% 1.66% 2.07% Dow Jones Global Index (reflects no deduction for fees, expenses or taxes) 16.59% -0.46% 1.13% The “Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions), but assumes that you still hold Fund shares at the end of the period.The “Return After Taxes on Distributions and Sale of Fund Shares” shows the effect of both taxable distributions and any taxable gain or loss that would be realized if a Fund’s shares were sold at the end of the specified period. The after-tax returns are calculated using the highest individual federal marginal income tax rates in effect and do not reflect the impact of state and local taxes.In certain cases, the “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period.This will occur when a capital loss is realized upon the sale of Fund shares and provides an assumed tax benefit that increases the return.Your actual after-tax returns depend on your tax situation and may differ from those shown.The after-tax returns are not relevant if you hold your Fund shares through a tax-deferred account, such as a 401(k) plan or an individual retirement account (“IRA”). Investment Advisor FundX Investment Group is the investment advisor to the ETF Upgrader Fund. Portfolio Managers Name Title Managed the Fund Since Janet Brown President and Portfolio Manager 2007 (the Fund’s inception) Sean McKeon Portfolio Manager 2007 (the Fund’s inception) Bernard Burke Portfolio Manager and Chief Compliance Officer 2007 (the Fund’s inception) Martin DeVault Portfolio Manager 2007 (the Fund’s inception) Jason Browne Portfolio Manager 2007 (the Fund’s inception) Purchase and Sale of Fund Shares You may purchase, exchange or redeem ETF Upgrader Fund shares on any business day by written request via mail (FundX ETF Upgrader Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-866-455-FUND [3863], or through a financial intermediary.Purchases and redemptions by telephone are only permitted if you previously established these options on your account.The minimum initial and subsequent investment amounts are shown in the table below. 33 Minimum Investments To Open Your Account To Add to Your Account Regular Accounts $1,000 $100 Retirement Accounts $1,000 $100 Automatic Investment Accounts $500 $100 Tax Information The ETF Upgrader Fund’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Tax-deferred arrangements may be taxed later upon withdrawal of monies from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the ETF Upgrader Fund through a broker-dealer or other financial intermediary (such as a bank), the ETF Upgrader Fund and its related companies may pay the intermediary for the sale of ETF Upgrader Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the ETF Upgrader Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 34 SUMMARY SECTION FundX Tactical Upgrader Fund Investment Objective The FundX Tactical Upgrader Fund (“Tactical Fund”) seeks long-term capital appreciation with less volatility than the broad equity market; capital preservation is a secondary consideration. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Tactical Fund. FundX Tactical Upgrader Fund Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 1.00% Distribution (Rule 12b-1) Fees None Other Expenses 0.36% Acquired Fund (Underlying Fund) Fees and Expenses(1) 0.14% Total Annual Fund Operating Expenses 1.50% (1)The Total Annual Fund Operating Expenses for the Fund do not correlate to the Ratio of Expenses to Average Net Assets provided in the Financial Highlights section of the statutory prospectus, which reflects the operating expenses of the Fund and does not include Acquired Fund Fees and Expenses. Example This Example is intended to help you compare the cost of investing in the Tactical Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Tactical Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Tactical Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years FundX Tactical Upgrader Fund $153 $823 35 Portfolio Turnover As a fund-of-funds, the Tactical Fund does not typically pay transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio), except with respect to any purchases or sales of ETFs.If transaction costs are involved, a higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Tactical Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Tactical Fund’s performance.The use of the Tactical Model may result in a high turnover rate, in excess of 300% in a given year.During the most recent fiscal year, the Tactical Fund’s portfolio turnover rate was 438% of the average value of its portfolio. Principal Investment Strategies The Tactical Fund is a fund-of-funds and as such seeks to achieve its investment objective by investing in no-load and load waived mutual funds as well as exchange-traded funds (“ETFs”) (“Underlying Funds”).Some Underlying Funds primarily invest in particular types of securities (e.g., equity or fixed income securities of various credit qualities, including high-yield securities or “junk bonds”), and others invest in a variety of securities.Various Underlying Funds may emphasize either value or growth styles of investing or as a combination thereof.When the Advisor believes that stock market conditions warrant a defensive posture, the Advisor may liquidate a substantial portion of the Underlying Funds and invest in money market instruments and ETFs that short the market (perform inversely to broad market indexes), providing a hedge against the remaining long positions.When the Advisor’s indicators turn positive, the portfolio will again be fully invested in Underlying Funds.Some of the Underlying Funds may invest in foreign or emerging market securities. Upgrading When a fund begins to lag its peers, the Advisor redeems the shares and directs the proceeds to a better performing alternative. In managing the Fund, the Advisor uses a proprietary Upgrading investment strategy to select Underlying Funds and to manage the portfolio consistent with the Fund’s investment objective.Using this strategy, the Advisor classifies Underlying Funds according to their risk and performance characteristics.Four different classes of Underlying Funds are categorized according to this system, ranging from Speculative Underlying Funds, which are the most aggressive funds with the highest risk but also the highest reward potential, to Bond Underlying Funds, which have the lowest risk but also the lowest reward potential.See “More about the Funds’ Investment Objectives, Strategies and Risks—The Advisor’s Classification Process of the Underlying Funds” for more information on this system. The Advisor’s Tactical Model The Advisor uses models that measure market conditions based on a variety of factors including sentiment, trends, momentum, valuations, monetary influences, and other variables that combined, create a broad measure of the current stock market environment. This broad measure is scored and the Advisor uses this score to determine when an investor would historically have been rewarded for making tactical shifts between being fully invested and hedged. In addition, the Advisor uses a Tactical Model to evaluate prevailing market conditions and help determine allocation decisions as to when to remain fully invested and when to be more defensively hedged.See “More about the Funds’ Investment Objectives, Strategies and Risks-Tactical Model”. 36 Under normal market conditions, when fully invested, the Fund will typically maintain a core holding of Core Underlying Funds.Core Underlying Funds generally invest in a diversified portfolio of equity securities of well-established U.S. and foreign companies with a wide range of market capitalizations.Core Underlying Funds may also invest in fixed income securities.The Fund may also invest a portion of its assets in Speculative Underlying Funds which are more aggressive, may be less diversified and involve investments in small unseasoned companies and emerging markets and entail greater risks and in Total Return and Bond Underlying Funds which are less aggressive and may involve investment in more balanced portfolio and fixed income securities.Through use of its “Tactical Model,” the range of the Fund’s investments in each of these types of Underlying Funds will vary based on the model’s assessment of market conditions.As part of the Upgrading strategy, the Advisor sells an Underlying Fund when the Advisor believes that the Underlying Fund is performing out of synch with current market leadership or if a new Underlying Fund is judged more attractive than a current holding. For temporary defensive purposes under abnormal market or economic conditions, the Fund may hold all or a portfolio of its assets in money market instruments, money market funds or U.S. government repurchase agreements.To the extent the Fund is invested in such defensive investment, the Fund may not achieve its investment objective. Principal Risks An investment in the Tactical Fund entails risk.The Tactical Fund cannot guarantee that it will meet its investment objective.Since the price of the Underlying Funds that the Tactical Fund holds may fluctuate, the value of your investment may fluctuate and you could lose all or a portion of your investment in the Tactical Fund.The following risks could affect the value of your investment: ● General Market Risk– General market risk is the risk that the value of a Fund’s shares will fluctuate based on the performance of the securities held by the Underlying Funds it owns.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. ● Management Risk– Management risk describes the Tactical Fund’s ability to meet its investment objective based on the Advisor’s success or failure to implement investment strategies for the Tactical Fund.This risk includes risks associated with the use of the Tactical Model which may not accurately predict future market conditions, or the proper time to change allocation ratios.To the extent the model does not work as intended, the Fund may experience a greater loss or a lower return than if the model had not been used.The availability of data from the model is an important component of the Advisor’s ability to execute its strategy. ● Underlying Funds Risk– The risks associated with the Tactical Fund include the risks related to each Underlying Fund in which the Tactical Fund invests.Although the Tactical Fund seeks to reduce the risk of your investment by diversifying among mutual funds and ETFs that invest in stocks and, in some cases, bonds, there are inherent risks of investing in various asset classes. ● Aggressive Investment Technique Risk– The Underlying Funds, particularly some ETFs, may use investment techniques considered to be aggressive, including using futures contracts, options on futures contracts, securities and indices, forward contracts, swap agreements and similar instruments. ● Foreign Securities Risk– The Underlying Funds held by the Tactical Fund may have significant investments in foreign securities.Foreign securities risk entails risk relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices. ● Emerging Markets Risk– In addition to the foreign securities risks mentioned above, emerging markets are generally more volatile and less liquid. ● Non-Diversification Risk– While the Tactical Fund itself is diversified, the Underlying Funds may invest in a limited number of issuers and therefore may be considered non-diversified. ● Derivative Risk– The Fund and some Underlying Funds may use derivative instruments which derive their value from the value of an underlying asset, currency or index.The value of derivatives may rise or fall more rapidly than other investments and it is possible to lose more than the initial amount invested. ● Leverage Risk– Some Underlying Funds may borrow money for leveraging and will incur interest expense. 37 ● Portfolio Turnover Risk– The Tactical Fund’s Upgrading strategy, and in particular, the Tactical Model employed by the Advisor may result in high portfolio turnover from time to time.High portfolio turnover may cause the Tactical Fund to incur higher transaction costs than would be the case if the Tactical Fund had lower portfolio turnover. ● Small Company Risk– The Underlying Funds may invest in securities of small companies, which involves greater volatility than investing in larger and more established companies. ● Concentration and Sector Emphasis Risk– Some of the Underlying Funds may have particular emphasis in one or more sectors, subjecting that Underlying Fund to sector emphasis risk.Sector emphasis risk is the possibility that a certain sector may underperform other sectors or the market as a whole. ● Short Sales Risk –The Underlying Funds may engage in short sales which could cause an Underlying Fund’s investment performance to suffer if it is required to close out a short position earlier than it had intended. ● Upgrading Strategy Risk– The Tactical Fund employs an Upgrading strategy whereby it continually seeks to invest in the top-performing securities at a given time.When investment decisions are based on near-term performance, however, the Tactical Fund may be exposed to the risk of buying Underlying Funds immediately following a sudden, brief surge in performance that may be followed by a subsequent drop in market value. ● Interest Rate and Credit Risk– Interest rates may rise resulting in a decrease in the value of the securities held by the Underlying Funds or may fall resulting in an increase in the value of such securities. ● High-Yield Securities (Junk Bonds) Risk– The value of fixed-income securities held by the Underlying Funds that are rated below investment grade (junk bonds) are subject to additional risk factors such as increased possibility of default, illiquidity of the security and changes in value based on public perception of the issuer. ● ETF Trading Risk– Because the Tactical Fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which the ETFs trade, which may impact a Fund’s ability to sell its shares of an ETF. Performance The following performance information provides some indication of the risks of investing in the Tactical Fund. The bar chart below illustrates how theTactical Fund’s total returns have varied since inception.The table below illustrates how the Tactical Fund’s average annual total returns for the 1-year and Since Inception periods compare with a domestic broad-based market index and secondary index provided to offer a broader market perspective.The Tactical Fund’s performance, before and after taxes is not necessarily an indication of how the Tactical Fund will perform in the future.Updated performance is available on the Tactical Fund’s website at www.upgraderfunds.com. 38 FundX Tactical Upgrader Fund - TACTX Calendar Year Total Return as of December 31 Best and Worst Quarters Best Quarter Q3 2009 6.34% Worst Quarter Q3 2011 -2.31% Average Annual Total Returns as of December 31, 2012 1 Year Since Inception FundX Tactical Upgrader Fund - TACTX (2/29/08) Return Before Taxes 2.66% -4.89% Return After Taxes on Distributions 2.66% -4.94% Return After Taxes on Distributions and Sale of Fund Shares 1.73% -4.10% S&P 500® Index (reflects no deduction for fees, expenses or taxes) 16.00% 3.73% Dow Jones Global Index (reflects no deduction for fees, expenses or taxes) 16.59% 1.16% The “Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions), but assumes that you still hold Fund shares at the end of the period.The “Return After Taxes on Distributions and Sale of Fund Shares” shows the effect of both taxable distributions and any taxable gain or loss that would be realized if a Fund’s shares were sold at the end of the specified period.The after-tax returns are calculated using the highest individual federal marginal income tax rates in effect and do not reflect the impact of state and local taxes.In certain cases, the “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period.This will occur when a capital loss is realized upon the sale of Fund shares and provides an assumed tax benefit that increases the return.Your actual after-tax returns depend on your tax situation and may differ from those shown.The after-tax returns are not relevant if you hold your Fund shares through a tax-deferred account, such as a 401(k) plan or an individual retirement account (“IRA”). Investment Advisor FundX Investment Group is the investment advisor to the Tactical Fund. 39 Portfolio Managers Name Title Managed the Fund Since Janet Brown President and Portfolio Manager 2008 (the Fund’s inception) Sean McKeon Portfolio Manager 2008 (the Fund’s inception) Bernard Burke Portfolio Manager and Chief Compliance Officer 2008 (the Fund’s inception) Martin DeVault Portfolio Manager 2008 (the Fund’s inception) Jason Browne Portfolio Manager 2008 (the Fund’s inception) Purchase and Sale of Fund Shares You may purchase, exchange or redeem Tactical Fund shares on any business day by written request via mail (FundX Tactical Upgrader Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-866-455-FUND [3863], or through a financial intermediary.Purchases and redemptions by telephone are only permitted if you previously established these options on your account.The minimum initial and subsequent investment amounts are shown in the table below. Minimum Investments To Open Your Account To Add to Your Account Regular Accounts Retirement Accounts Automatic Investment Accounts Tax Information The Tactical Fund’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Tax-deferred arrangements may be taxed later upon withdrawal of monies from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Tactical Fund through a broker-dealer or other financial intermediary (such as a bank), the Tactical Fund and its related companies may pay the intermediary for the sale of Tactical Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Tactical Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 40 SUMMARY SECTION FundX Tactical Total Return Fund Investment Objective The FundX Tactical Total Return Fund (“Tactical Total Return Fund”) is to seek long-term capital appreciation and current income with an emphasis on risk management. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Tactical Total Return Fund. FundX Tactical Total Return Fund Annual Fund Operating Expenses(1) (expenses that you pay each year as a percentage of the value of your investment) Management Fee 1.00% Distribution (Rule 12b-1) Fees None Other Expenses 1.21% Acquired Fund (Underlying Fund) Fees and Expenses(2) 0.28% Total Annual Fund Operating Expenses 2.49% Expense Reduction/Reimbursement -0.71% Total Annual Fund Operating Expenses After Expense Reduction/Reimbursement 1.78% (1)FundX Investment Group (the “Advisor”) has contractually agreed to reduce its fees and/or pay the Tactical Total Fund’s expenses (excluding Acquired Fund Fees and Expenses, interest expense in connection with investment activities, taxes and extraordinary expenses) in order to limit Total Annual Operating Expenses After Expense Reduction/Reimbursement for shares of the Tactical Total Return Fund to 1.50% of the Fund’s average net assets (the “Expense Cap”).The Expense Cap will remain in effect indefinitely and at least until January 31, 2015.A reimbursement may be requested by the Advisor if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account any reimbursement) does not exceed the Expense Cap.The Agreement may be terminated at any time by the Board of Trustees upon 60 days’ notice to the Advisor, or by the Advisor with the consent of the Board. (2)The Total Annual Fund Operating Expenses for the Fund do not correlate to the Ratio of Expenses to Average Net Assets provided in the Financial Highlights section of the statutory prospectus, which reflects the operating expenses of the Fund and does not include Acquired Fund Fees and Expenses. 41 Example This Example is intended to help you compare the cost of investing in the Tactical Total Return Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Tactical Total Return Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Tactical Total Return Fund’s operating expenses remain the same (taking into account the one year contractual expense limitation).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years FundX Tactical Total Return Fund $181 $708 $1,262 $2,773 Portfolio Turnover As a fund-of-funds, the Tactical Total Return Fund does not typically pay transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio), except with respect to any purchases or sales of ETFs.If transaction costs are involved, a higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Tactical Total Return Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Tactical Total Return Fund’s performance.The use of the Tactical Model may result in a high turnover rate, as much as 300% in a given year.During the most recent fiscal year, the Tactical Total Return Fund’s portfolio turnover rate was 213% of the average value of its portfolio. Principal Investment Strategies The Tactical Total Return Fund is a fund-of-funds and as such seeks to achieve its investment objective by investing in no-load and load waived mutual funds as well as exchange-traded funds (“ETFs”) (“Underlying Funds”).The Tactical Total Return Fund will typically hold a combination of core equity, balanced and fixed income mutual funds, as well as ETFs and will emphasize risk management in structuring the portfolio.The Underlying Funds invest directly in securities that may include any type of equity security (e.g.common stock and derivative instruments such as options or futures) and any type of fixed-income security (e.g.,high-yield “junk” bonds, convertible bonds, mortgage and asset-backed securities) and in international and global Underlying Funds, including Underlying Funds that invest a significant amount of their assets in emerging or developing markets. Upgrading When a fund begins to lag its peers, the Advisor redeems the shares and directs the proceeds to a better performing alternative. In managing the Fund, the Advisor uses a proprietary Upgrading investment strategy to select Underlying Funds and to manage the portfolio consistent with the Fund’s investment objective.Using this strategy, the Advisor classifies Underlying Funds according to their risk and performance characteristics.Four different classes of Underlying Funds are categorized according to this system, ranging from Speculative Underlying Funds, which are the most aggressive funds with the highest risk but also the highest reward potential, to Bond Underlying Funds, which have the lowest risk but also the lowest reward potential.See “More about the Funds’ Investment Objectives, Strategies and Risks-The Advisor’s Classification Process of the Underlying Funds” for more information on this system. 42 The Advisor’s Tactical Model The Advisor uses models that measure market conditions based on a variety of factors including sentiment, trends, momentum, valuations, monetary influences, and other variables that combined, create a broad measure of the current stock market environment.This broad measure is scored and the Advisor uses this score to determine when an investor would historically have been rewarded for making tactical shifts between being fully invested and hedged. The Advisor uses a Dynamic Asset Allocation Process to actively adjust the Fund’s investment allocation between two strategies, a Tactical Equity strategy and a Flexible Income strategy. Between 20% and 80% of the Fund’s assets is expected to be invested in one or the other strategy at any given point in time.Within the Tactical Equity strategy, the Advisor employs a Tactical Model to evaluate prevailing market conditions and help determine allocation decisions as to when to remain fully invested and when to be more defensively hedged.See “More about the Funds’ Investment Objectives, Strategies and Risks—Both Funds - Tactical Model”. Under normal market conditions, the Tactical Equity portion of the portfolio will typically maintain a core holding of Core Underlying Funds. Core Underlying Funds generally invest in a diversified portfolio of equity securities of well-established U.S. and foreign companies with a wide range of market capitalizations.Core Underlying Funds may also invest in fixed income securities.The Fund may also invest a portion of its assets in Speculative Underlying Funds which are more aggressive, may be less diversified and involve investments in small unseasoned companies and emerging markets and entail greater risks.Through use of its Tactical Model, the range of the Fund’s investments in the Tactical Equity strategy in each of these types of Underlying Funds will vary based on the model’s assessment of market conditions.Under normal market conditions, the Flexible Income portion of the portfolio will invest exclusively in Total Return and Bond Underlying Funds.These Underlying Funds may include a wide variety of investment strategies, typically possessing elements of both income and capital preservation with significant emphasis on fixed income securities of varying maturity and credit qualities.The Flexible Income portion of the portfolio may not adhere to the Upgrading strategy.As part of the Upgrading strategy, the Advisor sells an Underlying Fund when the Advisor believes that the Underlying Fund is performing out of synch with current market leadership or if a new Underlying Fund is judged more attractive than a current holding. For temporary defensive purposes under abnormal market or economic conditions, the Fund may hold all or a portfolio of its assets in money market instruments, money market funds or U.S.government repurchase agreements.To the extent the Fund is invested in such defensive investment, the Fund may not achieve its investment objective. Principal Risks An investment in the Tactical Total Return Fund entails risk.The Tactical Total Return Fund cannot guarantee that it will meet its investment objective.Since the price of the Underlying Funds that the Tactical Total Return Fund holds may fluctuate, the value of your investment may fluctuate and you could lose all or a portion of your investment in the Tactical Total Return Fund.The following risks could affect the value of your investment: ● General Market Risk– General market risk is the risk that the value of a Fund’s shares will fluctuate based on the performance of the securities held by the Underlying Funds it owns.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. 43 ● Management Risk– Management risk describes the Tactical Total Return Fund’s ability to meet its investment objective based on the Advisor’s success or failure to implement investment strategies for the Tactical Total Return Fund.This risk includes risks associated with the use of the Tactical Model which may not accurately predict future market conditions, or the proper time to change allocation ratios.To the extent the model does not work as intended, the Fund may experience a greater loss or a lower return than if the model had not been used.The availability of data from the model is an important component of the Advisor’s ability to execute its strategy. ● Underlying Funds Risk– The risks associated with the Tactical Total Return Fund include the risks related to each Underlying Fund in which the Tactical Total Return Fund invests.Although the Tactical Total Return Fund seeks to reduce the risk of your investment by diversifying among mutual funds and ETFs that invest in stocks and, in some cases, bonds, there are inherent risks of investing in various asset classes. ● Aggressive Investment Technique Risk– The Underlying Funds, particularly some ETFs, may use investment techniques considered to be aggressive, including using futures contracts, options on futures contracts, securities and indices, forward contracts, swap agreements and similar instruments. ● Upgrading Strategy Risk– The Tactical Total Return Fund employs an Upgrading strategy whereby it continually seeks to invest in the top-performing securities at a given time.When investment decisions are based on near-term performance, however, the Tactical Total Return Fund may be exposed to the risk of buying Underlying Funds immediately following a sudden, brief surge in performance that may be followed by a subsequent drop in market value. ● Foreign Securities Risk– The Underlying Funds held by the Tactical Total Return Fund may have significant investments in foreign securities.Foreign securities risk entails risk relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices. ● Emerging Markets Risk– In addition to the foreign securities risks mentioned above, emerging markets are generally more volatile and less liquid. ● Non-Diversification Risk– While the Tactical Total Return Fund itself is diversified, the Underlying Funds may invest in a limited number of issuers and therefore may be considered non-diversified. ● Derivative Risk– The Fund and some Underlying Funds may use derivative instruments which derive their value from the value of an underlying asset, currency or index.The value of derivatives may rise or fall more rapidly than other investments and it is possible to lose more than the initial amount invested. ● Mortgage- and Asset-Backed Securities Risk– The Underlying Funds may invest in mortgage- and asset-backed securities, which represent “pools” of mortgages or other assets, including consumer loans or receivables held in trust.In a period of rising interest rates, these securities may exhibit additional volatility. ● Leverage Risk– Some Underlying Funds may borrow money for leveraging and will incur interest expense. ● Portfolio Turnover Risk– The Tactical Total Return Fund’s Upgrading strategy, and in particular, the Tactical Model employed by the Advisor may result in high portfolio turnover from time to time.High portfolio turnover may cause the Tactical Total Return Fund to incur higher transaction costs than would be the case if the Tactical Total Return Fund had lower portfolio turnover. ● Small Company Risk– The Underlying Funds may invest in securities of small companies, which involves greater volatility than investing in larger and more established companies. ● Concentration and Sector Emphasis Risk– Some of the Underlying Funds may have particular emphasis in one or more sectors, subjecting that Underlying Fund to sector emphasis risk.Sector emphasis risk is the possibility that a certain sector may underperform other sectors or the market as a whole. ● Short Sales Risk –The Underlying Funds may engage in short sales which could cause an Underlying Fund’s investment performance to suffer if it is required to close out a short position earlier than it had intended. 44 ● Interest Rate and Credit Risk– Interest rates may rise resulting in a decrease in the value of the securities held by the Underlying Funds or may fall resulting in an increase in the value of such securities. ● High-Yield Securities (Junk Bonds) Risk– The value of fixed-income securities held by the Underlying Funds that are rated below investment grade (junk bonds) are subject to additional risk factors such as increased possibility of default, illiquidity of the security and changes in value based on public perception of the issuer. ● ETF Trading Risk– Because the Tactical Total Return Fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which the ETFs trade, which may impact a Fund’s ability to sell its shares of an ETF. Performance The following performance information provides some indication of the risks of investing in the Tactical Total Return Fund.The bar chart below illustrates how theTactical Total Return Fund’s total returns have varied since inception.The table below illustrates how the Tactical Total Return Fund’s average annual total returns for the 1-year and Since Inception periods compare with a domestic broad-based market index and secondary index provided to offer a broader market perspective.The Tactical Total Return Fund’s performance, before and after taxes is not necessarily an indication of how the Tactical Total Return Fund will perform in the future.Updated performance is available on the Tactical Total Return Fund’s website at www.upgraderfunds.com. FundX Tactical Total Return Fund - TOTLX Calendar Year Total Return as of December 31 Best and Worst Quarters Best Quarter Q3 2010 3.89% Worst Quarter Q3 2011 -2.95% 45 Average Annual Total Returns as of December 31, 2012 1 Year Since Inception FundX Tactical Total Return Fund - TOTLX (5/29/09) Return Before Taxes 3.60% 4.48% Return After Taxes on Distributions 2.66% 3.75% Return After Taxes on Distributions and Sale of Fund Shares 3.35% 3.56% S&P 500® Index (reflects no deduction for fees, expenses or taxes) 16.00% 15.43% Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses or taxes) 4.22% 6.45% Blended 50% S&P 500® Index/50% Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses or taxes) 10.14% 11.29% The “Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions), but assumes that you still hold Fund shares at the end of the period.The “Return After Taxes on Distributions and Sale of Fund Shares” shows the effect of both taxable distributions and any taxable gain or loss that would be realized if a Fund’s shares were sold at the end of the specified period.The after-tax returns are calculated using the highest individual federal marginal income tax rates in effect and do not reflect the impact of state and local taxes.Your actual after-tax returns depend on your tax situation and may differ from those shown.The after-tax returns are not relevant if you hold your Fund shares through a tax-deferred account, such as a 401(k) plan or an individual retirement account (“IRA”). Investment Advisor FundX Investment Group is the investment advisor to the Tactical Total Return Fund. Portfolio Managers Name Title Managed the Fund Since Janet Brown President and Portfolio Manager 2009 (the Fund’s inception) Sean McKeon Portfolio Manager 2009 (the Fund’s inception) Bernard Burke Portfolio Manager and Chief Compliance Officer 2009 (the Fund’s inception) Martin DeVault Portfolio Manager 2009 (the Fund’s inception) Jason Browne Portfolio Manager 2009 (the Fund’s inception) Purchase and Sale of Fund Shares You may purchase, exchange or redeem TacticalTotal Return Fund shares on any business day by written request via mail (FundX Tactical Total Return Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-866-455-FUND [3863], or through a financial intermediary.Purchases and redemptions by telephone are only permitted if you previously established these options on your account.The minimum initial and subsequent investment amounts are shown in the table below. Minimum Investments To Open Your Account To Add to Your Account Regular Accounts Retirement Accounts Automatic Investment Accounts 46 Tax Information The Tactical Total Return Fund’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Tax-deferred arrangements may be taxed later upon withdrawal of monies from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Tactical Total Return Fund through a broker-dealer or other financial intermediary (such as a bank), the Tactical Total Return Fund and its related companies may pay the intermediary for the sale of Tactical Total Return Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Tactical Total Return Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 47 MOREABOUT THE FUNDS’ INVESTMENT OBJECTIVES, STRATEGIES AND RISKS Investment Objectives Please refer to the Summary Section for each Fund in the front of this Prospectus for each Fund’s investment objective. Each Fund’s investment objective is non-fundamental and may therefore be changed, without shareholder approval, upon a 60-day written notice to a Fund’s shareholders.The ETF Upgrader and ETF Aggressive Funds will not change their investment policy of investing at least 80% of each Fund’s net assets (including borrowings for investment purposes) in ETFs without first changing the Fund’s name and providing shareholders with at least a 60-day prior written notice. Principal Investment Strategies Advisor’s General Approach to Managing the FundX Upgrader Funds In selecting investments for the Funds’ portfolios, the Advisor employs an Upgrading investment strategy when selecting funds (which include ETFs).The Advisor believes that the best investment returns can be attained by “continually upgrading” assets into what it determines to be the current top performing funds within a given style and risk class.Continually upgrading refers to the ongoing process of: classifying Underlying Funds by risk; ranking the Underlying Funds based on performance using the Advisor’s proprietary methodology; and adjusting a Fund’s portfolio holdings to Upgrade from under-performing Underlying Funds to those that rank higher as a result of this analysis. The Advisor’s Upgrading investment strategy is a systematic method of following market leadership that has been developed and refined by the Advisor over the past 40 years.Upgrading is based upon the observation that few, if any, money managers consistently excel.The Advisor believes that every professional money manager has a particular style that works well in some, but not all, market environments.Market leadership rotates between large-cap and small-cap stocks, growth and value styles of investing, international and domestic areas, etc.Market leadership changes because economic conditions change.However, based on the Advisor’s observations, most fund managers do not change their particular styles to match the changing economy. The Advisor’s approach is to combine the talents and research of those it believes to be the country’s leading money managers in seeking superior returns.The Upgrading system is designed to be a logical system of investing in top Underlying Funds while they are performing well, and then moving to others when the Advisor believes the original choices are no longer the best.The Advisor believes continually upgrading can provide an effective way to participate successfully in a broad range of opportunities as they develop.This strategy is effective because of the relatively low transaction costs of investing in no-load or load-waived funds, and because of the relatively low transaction costs of investing in ETFs in the secondary market. The Advisor’s Upgrading investment strategy has been featured in the New York Times, Money, Barron’s, Forbes, Business Week, Personal Finance, Financial World and MSN/CBS Investing.com., Investor’s Business Daily, Kiplinger’s Personal Finance Report and Hulbert Financial Digest. 48 In general, the Advisor selects mutual funds that it believes offer above-average prospects for achieving each Fund’s goal of either capital growth or capital preservation.The Advisor believes such funds can be identified primarily through current performance.Prospective funds are first classified based on risk, as measured by historical performance, with a focus on downside records and then ranked based on recent performance.The Advisor believes that investing in other mutual funds will provide the Fund with opportunities to achieve greater diversification of portfolio securities and investment techniques than the Fund could achieve by investing directly in individual portfolio securities. Since 1976, the Advisor has published NoLoad FundX, a monthly newsletter that recommends an Upgrading strategy similar to the strategies utilized by the Funds.Although the Underlying Funds purchased for the Funds will generally also be highly ranked in NoLoad FundX, the Advisor may also invest in funds not included in the newsletter, such as institutional or other mutual funds not available to the general public, but available to the Advisor. Underlying Funds in which the FundX Upgrader Funds Invest Each of the Funds seeks to achieve its investment objectives by investing primarily in no-load and load-waived Underlying Funds.Under normal market conditions, the ETF Upgrader Fund and ETF Aggressive Fund seek to achieve their investment objective by investing at least 80% of its net assets (including borrowings for investment purposes) in ETFs.The Funds purchase shares of ETFs in the secondary market and not directly from any ETFs.Each Fund will invest primarily in Underlying Funds that have an investment objective similar to the Fund’s or that otherwise are permitted investments under the Fund’s investment policies described herein.Nevertheless, the Underlying Funds purchased by a Fund likely will have certain investment policies and use certain investment practices that may be different from those of the Fund and not described here.These other policies and practices may subject the Underlying Funds’ assets to varying or greater degrees of risk. The Advisor uses a proprietary system to classify Underlying Funds according to risk, based primarily on their historical performance with emphasis on their downside records.As its secondary selection process, the Advisor then scores and ranks the Underlying Funds by its proprietary system, based on one-month, three-month, six-month and twelve-month total returns. The Advisor’s Process for Classifying the Underlying Funds The Advisor has constructed three risk classes for equity funds.Bond funds are grouped into a fourth class.Using broad categories allows the Advisor to have a full range of investment opportunities available to the Funds.For instance, rather than isolating international funds from domestic, the Advisor groups them with other funds with similar downside risk.This allows the best funds to rise to the top, whatever their investment approach may be.Occasionally, some overlap may occur.You may find a Speculative Underlying Fund showing no more volatility than a typical Core Underlying Fund.Furthermore, the Advisor may re-classify Underlying Funds when new information indicates such change is appropriate.The descriptions below provide a realistic indication of what might be expected from a fund in each classification. 49 Speculative Funds Speculative Underlying Funds include funds invested in small- or mid-sized companies. These funds may focus on special investments, industries or market sectors.Many of these funds may lack diversification by focusing on a few industry sectors or concentrating their portfolios in a few individual holdings.International funds may concentrate in a particular country or region, including emerging markets or economies not considered mature.These funds mostly hold common stocks, but may contain convertible bonds or other instruments.These funds may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility.These funds may have moderate to high portfolio turnover. Core Growth – Higher Quality Stock Funds Generally, Core Underlying Funds are comprised of diversified portfolios invested in well-established companies.Such portfolios may include some fixed-income instruments such as bonds, convertibles, preferred stock or cash and may have flexibility to move to large cash positions.International (foreign) or global (foreign and domestic) funds in this class tend to invest in larger companies in mature economies (e.g., Europe & Japan).Primary objectives among these funds include long-term growth with little emphasis on income. Total Return Total Return (or
